        Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     R. MATTHEW WISE, SBN 238485
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-6046
      Fax: (916) 324-8835
 7    E-mail: Matthew.Wise@doj.ca.gov
     Attorneys for State of California, by and through
 8   Attorney General Xavier Becerra

 9   (Additional counsel listed on signature panel)

10
                            UNITED STATES DISTRICT COURT FOR THE
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14

15   STATE OF CALIFORNIA, by and through                      No. 3:18-cv-01865-RS
     Attorney General Xavier Becerra;
16   COUNTY OF LOS ANGELES; CITY OF                           STIPULATION TO FURTHER
     LOS ANGELES; CITY OF FREMONT;                            ENLARGE TIME RE: ATTORNEYS’
17   CITY OF LONG BEACH; CITY OF                              FEES AND COSTS; [PROPOSED]
     OAKLAND; CITY OF STOCKTON,
18                                                            ORDER
                                            Plaintiffs,
19
                    v.                                        Dept:         3
20                                                            Judge:        The Honorable Richard G.
                                                                            Seeborg
21   WILBUR L. ROSS, JR., in his official                     Trial Date:   January 7, 2019
     capacity as Secretary of the U.S.
22   Department of Commerce; U.S.                             Action Filed: March 26, 2018
     DEPARTMENT OF COMMERCE; DR.
23   STEVEN DILLINGHAM, in his official
     capacity as Director of the U.S. Census
24   Bureau; U.S. CENSUS BUREAU; DOES 1-
     100,
25
                                         Defendants.
26

27

28
                                                          1
                                 Stipulation to Further Enlarge Time Re: Attorneys’ Fees and Costs (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 2 of 6



 1         Plaintiff State of California, Plaintiff-in-Intervention Los Angeles Unified School District

 2   (LAUSD and, collectively, “Plaintiffs”), and Defendants Wilbur L. Ross, Jr., U.S. Department of

 3   Commerce, Dr. Steven Dillingham, and U.S. Census Bureau (collectively, “Defendants,” and

 4   together with Plaintiffs, the “Parties”), by and through their respective attorneys of record,

 5   stipulate as follows:

 6         1.     Following entrance of the initial judgment in this case, the Parties stipulated, and this

 7   Court ordered, that Plaintiffs’ deadline to file any motion for attorneys’ fees or bill of costs was

 8   extended until after Defendants’ appeal was resolved and a final judgment was entered. See ECF

 9   Nos. 212, 213.

10         2.     This Court entered Final Judgment After Remand, Order of Vacatur, and Permanent

11   Injunction on August 1, 2019. Pursuant to the previous stipulation and order, the deadline to file

12   a motion for attorneys’ fees was then September 3, 2019. Id.

13         3.     Plaintiff State of California and Plaintiff-in-Intervention LAUSD filed their bills of

14   costs on August 15 and 16, 2019, respectively. ECF Nos. 241, 243. Defendants’ deadlines to file

15   objections to the bills of costs were initially August 29 and 30, 2019. See Local Rule 54-2.

16         4.     Pursuant to prior stipulations filed by the parties on August 27, 2019 (ECF No. 244),

17   September 11, 2019 (ECF No. 246), and September 26, 2019 (ECF No. 248), the Court extended

18   Plaintiffs’ deadline to file any motion for attorneys’ fees and Defendants’ deadlines to file any

19   objections to October 11, 2019, to all the Parties to discuss the possibility of settlement on the

20   issues of attorneys’ fees and costs.

21         5.     The Parties are in the process of memorializing a settlement agreement. In order to

22   finalize the agreement, the Parties jointly request a further seven-day extension to October 18,

23   2019, for: 1) the deadline to file any motion for attorneys’ fees; and 2) the deadline to file

24   objections to Plaintiffs’ filed bills of costs.

25         6.     This requested time modification would not have any effect on the schedule for this

26   case, other than slightly delaying any potential attorneys’ fees and costs proceedings.

27

28
                                                          2
                                   Stipulation to Further Enlarge Time Re: Attorneys’ Fees and Costs (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 3 of 6



 1        IT IS SO STIPULATED.

 2   Dated: October 10, 2019                      XAVIER BECERRA
                                                  Attorney General of California
 3                                                ANTHONY R. HAKL
                                                  Supervising Deputy Attorney General
 4                                                GABRIELLE D. BOUTIN
                                                  Deputy Attorney General
 5
                                                  /s/ R. Matthew Wise
 6                                                R. MATTHEW WISE
                                                  Deputy Attorney General
 7                                                Attorneys for Plaintiff State of California, by and
                                                  through Attorney General Xavier Becerra
 8

 9   Dated: October 10, 2019                      DANNIS WOLIVER KELLEY
10                                                SUE ANN SALMON EVANS
                                                  KEITH A. YEOMANS
11
                                                  /s/ Keith A Yeomans
12                                                Keith A. Yeomans
                                                  Attorneys for Plaintiff-Intervenor
13                                                Los Angeles Unified School District
14
     Dated: October 10, 2019                      JOSEPH H. HUNT
15                                                Assistant Attorney General
16                                                CARLOTTA P. WELLS
                                                  Assistant Branch Director
17
                                                  /s/ Carol Federighi
18                                                CAROL FEDERIGHI
                                                  Senior Trial Counsel
19                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
20                                                P.O. Box 883
                                                  Washington, DC 20044
21                                                Phone: (202) 514-1903
                                                  Email: carol.federighi@usdoj.gov
22                                                Attorneys for Defendants
23

24

25

26

27

28
                                                      3
                               Stipulation to Further Enlarge Time Re: Attorneys’ Fees and Costs (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 4 of 6



 1                                     FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: October 10, 2019                                /s/ R. Matthew Wise
                                                            R. MATTHEW WISE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                Stipulation to Further Enlarge Time Re: Attorneys’ Fees and Costs (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 5 of 6



 1                                         [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION,

 3         Upon consideration thereof, and good cause appearing, it is hereby ORDERED that the

 4   deadline to file any motion for attorneys’ fees and the deadlines to file any objections to

 5   Plaintiffs’ filed bills of costs (ECF Nos. 241 and 243) are hereby extended to October 18, 2019.

 6         IT IS SO ORDERED.

 7
     DATED: _____________________                             ______________________________
 8                                                            HON. RICHARD SEEBORG
                                                              United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
                                  Stipulation to Further Enlarge Time Re: Attorneys’ Fees and Costs (3:18-cv-01865)
            Case 3:18-cv-01865-RS Document 250 Filed 10/10/19 Page 6 of 6




                               CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v.            No.    3:18-cv-01865
                Wilbur L. Ross, et al.

I hereby certify that on October 10, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STIPULATION TO FURTHER ENLARGE TIME RE: ATTORNEYS’ FEES AND
COSTS; [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 10, 2019, at Sacramento,
California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2018100904
14187070.docx
